United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
      ___________

      No. 07-2964
      ___________

Coleen L. Powers,                     *
                                      *
            Appellant,                *
                                      *
      v.                              *
                                      *
Mesaba Aviation, Inc., doing          *
business as Mesaba Airlines,          *
                                      *
            Appellee.                 *

      ___________                         Appeals from the United States
                                          District Court for the
      No. 07-3320                         District of Minnesota.
      ___________

Coleen L. Powers,                  *
                                   * [UNPUBLISHED]
           Appellant,              *
                                   *
     v.                            *
                                   *
Ravich Meyer Kirkman McGrath       *
& Nauman, P.A.; DLA Piper Rudnick *
Gray Cary US, LLC,                 *
                                   *
           Appellees.              *
                              ___________

                           Submitted: June 25, 2009
                              Filed: July 7, 2009
                               ___________
Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      These are consolidated appeals from the same bankruptcy proceeding. In No.
07-2964, Coleen Powers appeals the district court’s1 orders (1) requiring her to
comply with Federal Rule of Civil Procedure 5; (2) dismissing as untimely her appeal
of two bankruptcy court2 orders; and (3) denying reconsideration of the dismissal of
her appeal. In No. 07-3320, she appeals the Bankruptcy Appellate Panel’s (BAP’s)
orders (1) dismissing her appeal of other bankruptcy court orders for lack of standing;
and (2) denying reconsideration. We affirm in all respects.

      In No. 07-2964, we agree with the district court that Powers’s notices of appeal
of the two bankruptcy court orders were filed more than 10 days after entry of
judgment and were therefore untimely, for the reasons explained by the district court.
See Fed. R. Bankr. P. 8002(a) (10-day appeal time); Saunders v. Band Plus Mortgage
Corp. (In re Saunders), 31 F.3d 767, 767 (9th Cir. 1994) (per curiam) (de novo
review). We also find no error in the district court’s orders requiring her to comply
with Rule 5 and no abuse of discretion in the denial of her motion for reconsideration.

      In No. 07-3320, we agree with the BAP that Powers lacked standing to appeal
the bankruptcy court orders, because her only claim in the matter had been resolved
adversely to her. See Spenlinhauer v. O’Donnell, 261 F.3d 113, 117-19 (1st Cir.
2001) (standing to appeal bankruptcy court order is accorded only to aggrieved
person, which is narrower than Article III standing and requires showing that


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
      2
        The Honorable Gregory F. Kishel, United States Bankruptcy Judge for the
District of Minnesota.

                                         -2-
challenged order directly and adversely affects appellant’s pecuniary interests); Park
v. Forest Serv. of the U.S., 205 F.3d 1034, 1036 (8th Cir. 2000) (standing is reviewed
de novo). Further, the BAP did not abuse its discretion in denying reconsideration.

      Accordingly, we affirm. See 8th Cir. R. 47B. Powers’s pending motion is
denied.
                     ______________________________




                                         -3-